Citation Nr: 0806512	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right thumb scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO & IC) in Philadelphia, Pennsylvania, 
wherein the RO awarded service connection for residuals of 
right thumb scar; an initial 10 percent evaluation was 
assigned, effective November 12, 2000, the date of receipt of 
the appellant's claim for service connection.  The veteran 
timely appealed the February 2002 rating action to the Board.  
Jurisdiction of the claims file currently resides with the 
Newark, New Jersey RO. 

Although July 2005 and December 2006 statement of the cases 
addressed issues in addition to the one listed on the tile 
page (i.e., entitlement to service connection for post-
traumatic stress disorder, entitlement to a disability rating 
in excess of 20 percent for post-traumatic neuralgia of the 
right wrist, entitlement to service connection for numbness 
of the right and left legs, entitlement to disability ratings 
in excess of 10 percent for degenerative changes of the 
posterior horn and lax interior cruciate ligament of the left 
knee, entitlement to an initial (compensable) evaluation for 
left scapula muscle stain, and whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a back condition, 
respectively), the veteran did not file substantive appeals 
with respect to any of the aforementioned issues.  Thus, they 
are not for appellate consideration in the current appeal.  
38 C.F.R. §§ 20.202,  20.302 (2007).  

By way of rating decisions, issued in February 2004 and May 
2007, the RO granted entitlement to service connection for 
post-traumatic neuralgia (post-traumatic peripheral 
neuropathy) in the sensory distribution of the right radial 
nerve, right wrist, and decreased range of motion of the 
right thumb, respectively.  The veteran's claim on appeal 
pertains to disability other than those for which service 
connection has already been granted.  

In September 2007, the veteran failed to report for a hearing 
before a Veterans Law Judge at the Newark, New Jersey RO.  
The never provided an explanation for his failure to appear 
and his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).  Accordingly, the Board will proceed with 
its review of this matter on the basis of the current record.  
Id. 

For reasons explained below, the veteran's appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

By a February 2002 rating action, the RO awarded service 
connection for residuals of a thumb scar; an initial 10 
percent evaluation was assigned under Diagnostic Code 7804.  
See, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  By 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Because this change took effect during the 
pendency of the veteran's claim-received by the RO in 
November 2000, both the former and the revised criteria must 
be considered in evaluating the veteran's service-connected 
right thumb scar.  The Board notes that neither the June 2004 
or April 2006  statement and supplemental statement of the 
cases, respectively, notified the veteran of the changes for 
rating skin disabilities.  The Board must remand this matter 
in order for the RO to advise the veteran of the changes in 
the rating schedule for disabilities involving the skin.  Id. 

In addition, VA last evaluated the veteran's service-
connected right thumb scar in October 2004.  The Board finds 
that the October 2004 VA examination report is inadequate for 
evaluating the current level of severity of the service-
connected right thumb scar, as it does not address the new 
skin criteria.  38 C.F.R. § 4.70 (2007).   In addition, as 
the October 2004 VA examination report is almost four years 
old, a re-examination is necessary to verify whether there 
has been an improvement in the service-connected residuals of 
right thumb scar, or a material change in disability.  
38 C.F.R. § 3.327(a) (2007).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Please provide the veteran with full 
notice as required by the VCAA and 
relevant case law, including the decision 
by the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008). Notify the veteran that 
the rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002.  See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).   A copy or 
summary of the regulation changes must be 
attached.

2.  Once the veteran has been notified of 
the above rating criteria discussed in 
the preceding paragraph, schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
current severity of the service-connected 
residuals of right thumb scar.  Clinical 
findings should be elicited so that 
pertinent rating criteria may be applied.  
38 C.F.R. § 4.118 (2002); 38 C.F.R. § 
4.118 (2007).  The examiner should 
determine the extent and manifestations 
of any right thumb scar(s) found upon 
clinical evaluation.  Detailed clinical 
findings should be made as to each 
disabling manifestation.  The examiner 
should describe the location of any right 
thumb scar(s), and respond to each of the 
following questions with respect to each 
scar noted upon clinical evaluation:

(A)  Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)? and (B) 
What is the area, in square inches or 
square centimeters, covered by the scar? 

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  
38 C.F.R. § 3.655 (2007). 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

